Title: From Bartholomew Dandridge, Jr., to Timothy Pickering, 11 April 1795
From: Dandridge, Bartholomew Jr.
To: Pickering, Timothy


          
            11. April 1795
          
          By the Presidents order Bw Dandridge respectfully returns to The Secy of War the letter of Mr Monvel signifying his wish to resign his Commission, & informs the Secretary that the President knows no alternative but to accept it.
          Bw D. also transmits herewith a letter & enclosures from Gov: Mifflin to the President, upon the subject of which The President desires the Secretary to report to him after having given them due consideration.
          
            P.S. A commission has been signed by the President for an Accountant to the Dept. of War.
          
        